 DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. B. Priester & Son, Inc. and Carpenters Local2313, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Cases 15-CA-6645 and 15-CA-6907September 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 9, 1980, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel filed exceptions and a supporting brief,and Respondent filed exceptions and a supportingbrief and an answering brief to the exceptions ofcounsel for the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modifed herein.In his Decision, the Administrative Law Judgefound that the General Counsel should have in-cluded all allegations that Respondent paid wagesbelow contract scale in the proceedings in Case15-CA-6645, and that the General Counsel wastherefore precluded under Jefferson Chemical Com-pany, Inc., 200 NLRB 992 (1972), from recoveryon all such underpayments which occurred beforethe November 28, 1977, settlement in that case.The General Counsel excepts to this finding, argu-ing that since the settlement in Case 15-CA-6645was later vacated, the violations which were al-leged to have occurred before the November 28,1977, settlement could therefore be litigated and re-medied in the subsequent consolidated case. Wefind merit in the General Counsel's exception.The Charging Party, Carpenters Local 2313,filed a charge in Case 15-CA-6645 (hereinafterCase #1) on September 30, 1977, alleging viola-tions of Section 8(a)(5), (1), and 8(d) of the Act.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I In his Decision, the Administrative Law Judge lists the names of var-ious employees who worked as carpenters for Respondent at differentjobsites. We note that this list may not be a complete list of all of theemployees who worked for Respondent as carpenters at these sites.252 NLRB No. 34Subsequently, before a complaint was issued, theRegional Director for Region 15 on November 28,1977, approved an informal settlement of the case.As part of that settlement, Respondent was re-quired to pay three carpenter employees backpayclaims for work performed between August I andNovember 9, 1977. On May 22, 1978, the ChargingParty filed a charge in Case 15-CA-6907 (herein-after Case #2) alleging violations of Section 8(a)(5)and (1) of the Act. After investigation, the conductalleged in Case #2 was found to constitute non-compliance with the settlement agreement in Case#1. Consequently, on August 10, 1977, the Region-al Director vacated the settlement, and, on August16, 1977, the two cases were consolidated, and aconsolidated complaint issued. The consolidatedcomplaint alleges, inter alia, that Respondent failedto pay employees the contractual wage scale attwo projects at the U.S. Naval Air Station in Me-ridian, Mississippi. At the hearing, the GeneralCounsel amended the complaint to include under-payments by Respondent at other jobsites betweenNovember 1, 1977, and July 31, 1979.In his Decision, the Administrative Law Judgefound that Respondent failed to pay carpenter em-ployees contractual wage scale at three jobs at theU.S. Naval Station and at seven other jobs.3Aspreviously noted, the Administrative Law Judgealso found that the General Counsel should bedenied recovery on all such underpayments occur-ring before the approval of the November 28, 1977,settlement agreement under Jefferson ChemicalCompany, supra. However, that case dealt with adifferent issue; namely, the effect of the GeneralCounsel's failure to litigate all aspects of an 8(a)(5)and (1) allegation in an earlier case.4The Boardheld that the General Counsel was barred fromraising certain issues since they should have beenlitigated in the earlier case. No such circumstanceexists in this case. Here, the parties entered into aninformal settlement agreement which was later va-cated; the vacation of the settlement then resultedin the issuance of a consolidated complaint basedon the first and second charge. Once vacated, asettlement is a nullity, and cannot limit subsequentlitigation of violations alleged to have occurredbefore that settlement. Thus, in such circumstances,violations of the Act which antedate the settlementmay be litigated and remedied. See Universal Build-ing Services, Inc., 234 NLRB 362 (1978). We there-3 These seven jobs were at the Davidson Rest Home in Laurel; achurch in Needham, Alabama; the Northview Assembly of God Church;the Lauderdale County Courthouse; the New Hope Baptist Church; theMatty Hersee Hospital; and the Merchant and Farmers Bank.Chairman Fanning and Member Jenkins find it unnecessary to distin-guish Jefferson Chemical Company since they would not follow that casein any event. See their dissenting opinion in that case.236 L. B. PRIESTER & SONS INC.fore find that the Administrative Law Judge erredby finding that the terms of the settlement agree-ment limited the General Counsel's recovery onRespondent's failure to pay contractual wages toinstances which arose after the vacated November28, 1977, settlement. We find, instead, based on theAdministrative Law Judge's finding that Respond-ent failed to sign or comply with the 1977 collec-tive-bargaining agreement, that recovery may behad for Respondent's failure to pay its carpenteremployees the wage scale under that agreementfrom the agreement's effective date of August 1,1977. We shall therefore amend the AdministrativeLaw Judge's recommended Order, Remedy, andnotice accordingly.5Amended RemedyIn his remedy, the Administrative Law Judgefound that Respondent should be ordered to makewhole those apprentice and journeyman carpenterswhich it employed at wage rates below those es-tablished in the collective-bargaining agreement be-tween November 29, 1977, and July 31, 1979. Forthe reasons discussed above, we find that Respond-ent must also make whole those employees paidbelow the contractual wage rates between AugustI and November 29, 1977. In footnote 4 of his De-cision, the Administrative Law Judge further limit-ed recovery to "those employees which were pre-viously certified as journeyman or which theUnion does certify on a nondiscriminatory basis inaccordance with established policy, as havingqualified as journeyman during the material times,and are entitled to future referrals as journeyman,without regard to Union affiliation.[sic]" The Ad-ministrative Law Judge reasoned that to hold oth-erwise might result in unjust enrichment to thoseemployees so unskilled that they would not havebeen referred to jobs under the collective-bargain-ing agreement. However, this is inconsistent withthe Administrative Law Judge's own finding thatthe collective-bargaining agreement only providedtwo categories of carpenters at the nonforemanlevel, "journeyman" and "apprentice," that "ap-prentice" was limited to those employees involvedin a 4-year apprenticeship program, and that allother carpenters employed by Respondent on jobswithin the contract's jurisdiction were necessarily"journeyman" for purposes of the contract, regard-less of their abilities. Since the Union did not serveas an exclusive hiring hall for Respondent underthe contract, Respondent was free to hire employ-' This date is within the 10(b) period with respect to the charge filedin Case 15-CA-6645. All violations found herein are related to the 8(aX5)and (I) violations alleged in that charge and are therefore within the10(b) period.ees possessing any level of skill it wished; however,Respondent was then obligated to pay those em-ployees journeyman wages, since it was bound bythe collective-bargaining agreement. We shalltherefore order Respondent to make whole the em-ployees who are not found to be apprentices, at thejourneymen rates provided by the collective-bar-gaining agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,L. B. Priester & Son, Inc., Meridian, Mississippi, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Make whole those employees employed byit in the bargaining unit as apprentice and journey-men carpenters during the term of its collective-bargaining agreement of 1977-79, at any time on orafter August 1, 1977, in the manner set forth in thesection of the Administrative Law Judge's Deci-sion entitled 'The Remedy,' as modified by theBoard's Decision and Order."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bar-gain collectively with Carpenters Local 2313,United Brotherhood of Carpenters and Joinersof America, AFL-CIO, as the representativeof our employees within the bargaining unitdescribed below:Employees who are employed by membersof the Meridian Contractors Association,Inc., within and under the jurisdiction of theUnion in the following counties: Lauderdale,Kemper, Neshoba, Clarke, and NewtonCounties in Mississippi, Choctaw andSumter Counties, Alabama, West of High-way 17 including the cities bordering High-way 17 inside their city limit lines and thefollowing counties or parts thereof, which isnot a part of the agreement: Jones, Jasper,Smith, Simpson, Covington and Wayne237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounties in Mississippi, Washington Countyin Alabama.WE WILL NOT hereafter withdraw from Me-ridian Contractors Association after the Asso-ciation has negotiated on our behalf a collec-tive-bargaining agreement with the aforesaidUnion, or any other labor organization, and,thereafter refuse to sign that collective-bar-gaining agreement and be bound by it.WE WILL NOT unilaterally, without bargain-ing with the Union, change the wage rates ofour apprentice and journeyman carpenter em-ployees employed in the above-described bar-gaining unit, from the wage scale provided ina collective-bargaining agreement to which weare party.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees with respect to their exercise of rightsguaranteed them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL make whole our employees em-ployed as apprentice and journeyman carpen-ters during the period from August 1, 1977,through July 31, 1979, on our jobs at NavalAir Station, Meridian; Davidson Rest Home,Laurel, Mississippi; a church in Needham, Ala-bama; Northview Assembly of God Churchnorth of Meridian; Lauderdale County Court-house; New Hope Baptist Church, south ofMeridian; Matty Hersee Hospital, Meridian;and Merchant and Farmers Bank, Meridian;for any loss of earnings they may have suf-fered due to our paying them wages belowthose provided in our collective-bargainingagreement.L. B. PRIESTER & SON, INC.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard on December 19, 20, and 21, 1979,in Meridian, Mississippi. The charges in this case werefiled by the Charging Party (herein called the Union) onSeptember 30, 1977, and May 22, 1978. An order consoli-dating cases and consolidated complaint and notice ofhearing issued on August 16, 1979. The consolidatedcomplaint alleges that Respondent violated Section8(aXl) and (5) and 8(d) of the Act, by untimely with-drawing from a multiemployer bargaining representative,by refusing to execute a collective-bargaining agreementwith the Union, and by unilaterally changing the termsand conditions of its collective-bargaining agreementwith the Union.Upon the entire record and from my observations ofthe witnesses, and after due consideration of the briefsfiled by the General Counsel and Respondent, I herebymake the following:FINDINGSA. CommerceRespondent admitted, and I find, that it satisfied all thenecessary commerce requirements and is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.During the hearing the parties stipulated that O. L.Snowdon & Sons and Dan Colbert Construction Compa-ny, Inc., were employer members of Meridian Contrac-tors Association, Inc., at all times material herein, who,during the course and conduct of their business oper-ations, purchased and received goods and materialsvalued in excess of $50,000, from suppliers located inMeridian, Mississippi, who in turn received said goodsand materials from points located outside the State ofMississippi. The evidence demonstrated, and I find, thatMeridian Contractors Association, Inc., was, at materialtimes, a multiemployer association whose members par-ticipate in, and are bound by, negotiations conducted byMeridian Contractors Association, Inc., with the Union.In view of the parties' stipulation and the evidence as awhole, I find that employers O. L. Snowdon & Sons andDan Colbert Construction Company, Inc., satisfy theBoard's jurisdictional requirements and, therefore, Merid-ian Contractors Association, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.B. Labor OrganizationRespondent admitted and I find that Carpenters Local2313, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.C. The EvidenceThe evidence is not disputed that for a substantialperiod of time before 1977, Respondent was a member ofMeridian Contractors Association that actively partici-pated in and was bound by that Association's collective-bargaining agreements with the Union. Respondent alsoparticipated in the negotiations which resulted in a col-lective-bargaining contract with the Union during 1977.That contract, which was executed by the Union andMeridian Contractors Association on August 23, 1977,was effective from August 1, 1977, through July 31,1979. However, during the final negotiation session onAugust 9, 1977, Respondent's representative, Secretary-Treasurer Ralph Priester, objected to the Associationproposing an increased wage scale to the Union. Thatscale was offered to the Union over Mr. Priester's objec-tion and was subsequently incorporated into the contract.Ralph Priester testified that he told the Associationmembers that Respondent "couldn't stand an increase inlabor and, if they did make a proposal that was accepted,we would have to withdraw from the Association."During the 1977 negotiations Ralph Priester held theoffice of president of Meridian Contractors Association.238 L. B. PRIESTER & SONS INC.However, due to the Union's acceptance of the Associ-ation's proposed wage scale, Mr. Priester followedthrough on his threat to withdraw from the Association.By letter dated August 16, 1977, Priester informed Me-ridian Contractors Association that Respondent waswithdrawing and that he was thereby resigning as presi-dent. After August 16, the Union's representative, JoeBass, called Ralph Priester and told him that the con-tract was ready for signatures. Priester refused to signthe contract, telling Bass that he was no longer connect-ed with the Association.Subsequently, on September 30, 1977, the Union filedthe 15-CA-6645 charge. On November 28, 1977, the 15-CA-6645 case was settled. By that settlement Respond-ent agreed to be bound by the contract between theUnion and the Association. Thereafter, on December 21,1977, Respondent, by Ralph Priester, signed a letter ofassent agreeing to be bound by the collective-bargainingcontract during its duration of August 1, 1977, throughtJuly 31, 1979. As a part of its settlement in Case 15-CA-6645, Respondent paid backpay claims of three carpenteremployees. Those three claims arose as a result of Re-spondent paying the three carpenter employees ratesbelow the rates set forth in the contract.Following the filing of the charge in Case 15-CA-6907, on May 22, 1978, the Regional Director vacatedthe settlement in Case 15-CA-6645, by notice datedAugust 10, 1979. The General Counsel now contendsthat Respondent unilaterally changed the terms and con-ditions of the 1977-79, contract, by paying its carpenterswages other than those established by the terms of thecontract.CONCLUSIONSA. The Collective-Bargaining AgreementRespondent does not dispute that it was a participatingmember of Meridian Contractors Association until afternegotiations concluded on the 1977-79, collective-bar-gaining agreement. Respondent also agrees that the ruleof Retail Associates; Inc., 120 NLRB 388 (1958), renderstheir withdrawal untimely absent unusual circumstances.I find that the circumstances here fail to qualify as"usual" under Retail Associates. In Hi-Way Billboards,Inc., 206 NLRB 22 (1973), the Board restated the RetailAssociates rule, saying that "usual circumstances" are lim-ited to "dire economic circumstances, i.e., circumstancesin which the very existence of an employer as a viablebusiness entity has ceased or is about to cease."Respondent's president, Lee Priester, testified thattheir business had been severely curtailed over the pastseveral years due to bonding companies' reluctance tobond the company because of his and his brother's age.Lee Priester is 76 and his brother Ralph is 74. That hasreduced the size of the jobs which Respondent can bid.Consequently, Respondent lost between 40-S50,000 in1977, and over $70,000 in 1978. In 1976, Respondentearned $17,000.The facts demonstrate that Respondent was involvedin a poor business year while engaged in the 1977 negoti-ations. However, the prior year, while perhaps not great-ly successful, had resulted in a profit. The cases indicatethat the above facts do not justify Respondent's untimelywithdrawal. In Serv-All Company, Inc., 199 NLRB 1131(1972), no "unusual circumstances" were found. "Merebusiness inconvenience or economic hardship, inability tomaintain a competitive position, or other business exigen-cies have never afforded an excuse for failure to complywith the requirements of the Act." (199 NLRB 1131,1141)I find Respondent's withdrawal from the Associationwas not timely. Therefore, Respondent was bound bythe terms of the Association's collective-bargainingagreement with the Union. IB. Jurisdiction Under the ContractThe 1977 collective-bargaining agreement provides:"the Association recognizes the Union as the exclu-sive bargaining representative for the purpose ofcollective bargaining with respect to rates of pay,wages, hours of employment and other conditionsof employment for the employee within and underthe jurisdiction of the Union in the following Coun-ties: Lauderdale, Kemper, Neshoba, Clarke, andNewton Counties in Mississippi, Choctaw andSumter Counties Alabama west of Highway 17 in-cluding the Cities bordering Highway 17 insidetheir City limit lines. The Association recognizesthat the Union also represents the following Coun-ties or parts thereof which is not a part of thisAgreement: Jones, Jasper, Smith, Simpson, Coving-ton and Wayne Counties in Mississippi, WashingtonCounty in Alabama.Ralph Priester testified in agreement with the Union'sJoe Bass that the last sentence of the above quote cameup during the 1977 negotiations, due to the fact that theCarpenters Local in Laurel, Mississippi, had merged intoCarpenters Local 2313 (the Union herein). Priester testi-fied that last sentence reflected the Associations' concernthat their collective-bargaining agreement should notbind contractors from Laurel, Mississippi, who were notmembers of the Meridian Contractors Association. JoeBass testified that during those 1977 negotiations the As-sociation was asked that even though they were unwill-ing to extend the entire agreement to the counties for-The evidence was not in dispute that Meridian Contractors Associ-ation, Inc., has negotiated consecutive collective-bargaining agreementswith the Union since at least 1971, and that Respondent was a member ofMeridian Contractors Association, Inc., and bound by those contracts.No evidence was offered or received which would tend to rebut the pre-sumptions of continued majority status of the Union or of the appropri-ateness of the bargaining unit. Therefore, in accordance with the evi-dence and those presumptions, I find that the Union continued to repre-sent a majority of the employees in the following, an appropriate bargain-ing unit:Employees who are employed by members of the Meridian Contrac-tors Association, Inc., within and under the jurisdiction of the Unionin the following counties: Lauderdale, Kemper, Neshoba, Clarke,and Newton Counties in Mississippi, Choctaw and Sumter Counties,Alabama, West of Highway 17 including the cities bordering High-way 17 inside their city limit lines and the following counties orparts thereof, which is not a part of the agreement: Jones. Jasper,Smith, Simpson, Covington and Wayne Counties in Mississippi,Washington County in Alabama.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerly covered by the Laurel local, would they agree topay the contractual wage scale when working in thosecounties. According to Bass, the Association agreed thatthey would. Ralph Priester was asked if he recalled theconversation as related by Bass and he testified that hedid not recall whether that was discussed or not. Underthe circumstances, I credit Bass' testimony and find thatthe Association and the Union agreed that the contrac-tual wage scale would extend to work performed bymembers of the Association in the counties of Jones,Jasper, Smith, Simpson, Covington and Wayne in Missis-sippi, and Washington, in Alabama.C. The Wage ScaleIn regard to wages, the 1977 contract provides:1. The scale of wage on work shall be effectiveon the dates indicated:8/1/77 4/1/78 12/1/78Journeymen CarpentersCarpenter Foremen (1-4)Carpenter Foreman (4-8)Carpenter Foreman (8 or more)Floor LayersPile DriversMillwrightsMillwright Foreman$7.257.507.6257.757.257.757.758.25$7.457.707.8257.957.457.957.958.457.657.908.0258.157.658.158.158.65The evidence demonstrated and Respondent did notdispute, that during the existence of the 1977-79 collec-tive-bargaining agreement, and especially since Novem-ber 1, 1977, Respondent failed to pay carpenter employ-ees employed on three jobs at the Naval Air Station, Me-ridian; and on seven other jobs, in accordance with thecontractual wage scale. Although Respondent did notdispute either the rates established by the contract or therates it paid the various carpenter employees, it did raiseseveral defenses to the General Counsel's contention ofan 8(aXS) violation. Those defenses include:1. The contract is a members-only contractIn support of this defense Respondent points to lan-guage in the contract referring to "members" rather than"employees," and contends that, therefore, the contrac-tual wage scale is enforceable only to those journeymencarpenters that are members of the Union.Respondent correctly asserts that the contract does, inseveral areas, refer to "members", However, I note that,in other areas such as in the jurisdiction provisions andin paragraph 7, the contract refers to employees. Addi-tionally, Union Representative Bass testified without re-buttal that he applied the contract to both members andnonmembers alike.Under the facts herein, Respondent's contention mustfail. The circumstances fall far short of the conditionspresent in Don Mendenhall, Inc., 194 NLRB 1109 (1972).In that case the Board found a members-only contractexisted where the Union disclaimed any interest in repre-senting nonmembers, the Employer was required to payhealth and welfare benefits only for members, and theUnion's Section 8(a)(3) charge alleged violations only asto union members even though it was evident that thecontractual rights of nonmembers would also have beenabrogated if the Employer had been obligated to bargain.In the instant case the Union alleged that the Employer'sactions were illegal as to both members and non-members.2. Jefferson Chemical and Section 10(b)Respondent contends that the allegations under Case15-CA-6907 should not extend earlier than the 10(b)period, i.e., 6 months before the May 22, 1978, filing ofthe charge, and that Jefferson Chemical Company, Inc.,200 NLRB 992 (1972), precludes litigation of issues thatshould have been investigated and considered in Case15-CA-6645.In view of the testimony of Union RepresentativeBass, I have determined that Respondent should prevailin its Jefferson Chemical argument. In view of my findingin that regard it is unnecessary to pass on the 10(b) con-tention.The Board held in Jefferson Chemical Company: (at fn.3)Our dissenting colleagues argue that the GeneralCounsel should not be required to be aware of eachand every fact giving rise to a possible unfair laborpractice prior to the issuance of a complaint sinceits investigation is normally limited to the allega-tions set forth in the charge. While we do not dis-agree with this principle, we believe that, as a cor-ollary, the General Counsel is dutybound to investi-gate all matters which are encompassed by thecharge, and to proceed appropriately thereafter. Asnoted by the Administrative Law Judge, the chargein Jefferson Chemical Co., Case 23-CA-4088, filedAugust 31, 1971, was a broad "refusal to bargaincollectively" charge. The General Counsel wasthereby put on notice to investigate all aspects ofthat 8(a)(5) and (1) charge and his failure to litigatebad-faith bargaining in that case, for whateverreason, cannot now justify his litigation of surfacebargaining in the instant case.Moreover, the Charging Party itself is not totallywithout fault here. At the time the charge in Jeffer-son Chemical Co., Case 23-CA-4088 was filed, ifnot by the time the complaint in that case issued,the Charging Party must have known of the Re-240 L. B. PRIESTER & SONS INC.spondent's bargaining tactics (the first bargainingsession was held in July 1971) and if it was dissati-flied with the General Counsel's "narrow" com-plaint, it could have made the facts regarding thealleged surface bargaining known either before orduring the hearing in that case. Instead, however,the Charging Party chose to file a second charge,the charge herein (which, in part, spans the sametime period as that covered by the charge in theearlier case), 2 days after the hearing was recessed.We believe that such multiple litigation of issueswhich should have been presented in the initial pro-ceeding constitutes a waste of resources and anabuse of our processes and that we should notpermit it to occur.Union Representative Bass testifed that he was in-formed before the settlement in Case 15-CA-6645, thatRespondent was not paying contractual wage scale on itsjobs. The charge in 15-CA-6645 included allegations ofSection 8(a)(5) and 8(d), and the settlement in that caserequired Respondent to make whole its employees forany loss of pay suffered because Respondent refused tohonor its collective-bargaining agreement. Thereafter,three employees received backpay in accordance withthat requirement.Therefore, I find that the General Counsel shouldhave included all the alleged violations of Respondentpaying wages below the contract scale, in the 15-CA-6645 proceeding. Under Jefferson Chemical, the GeneralCounsel is now precluded from recovery on matterswhich existed before the approval of the 15-CA-6645settlement on November 28, 1977. Therefore, I will con-sider only those matters which occurred after that date,2in regard to the unilateral change allegations.3. The carpenter employees were not journeymenRespondent's final argument is that the employees thatreceived below contract scale did not possess the skillsof journeymen and therefore, were not entitled to jour-neyman pay. In support of this contention, Respondentpoints to evidence demonstrating (1) the jobs in questiongenerally did not require journeyman level skills and Re-spondent neither sought nor employed journeymen to fillthose positions; and (2) many of the men in questiondemonstrated by their work that they did not posessjourneyman skills. However, I find that argument begsthe question now before me. My role, as I see it, is notto determine whether a particular job requires the skill ofa journeyman carpenter or whether a particular employ-ee qualifies as a journeyman. In that regard, I agree withRespondent's contention that this forum is not the properbody to determine those questions. My role is properlyone of determining whether Respondent unilaterallychanged terms and conditions of employment by payingwages different from those arranged through collectivebargaining.2 Obviously Jefferson Chemical is inapplicable to matters which aroseon November 29, 1977, and afterward. Neither the General Counsel northe Union had reason to believe that Respondent would continue to paywages below the contract scale after it executed the settlement agree-ment.Unfortunately, from Respondent's standpoint, the col-lective-bargaining agreement envisions only two catego-ries of carpenters at the nonforeman level. Those cata-gories are set out in the contract as "journeyman" and"apprentice." Moreover, according to the undisputed tes-timony of Joe Bass, the contractual term "apprentice" islimited to those employees that are involved in the 4-year apprenticeship program. Therefore, the contract re-flects, and I find, that all carpenters employed by Re-spondent on jobs within the contract's geographical ju-risdiction, who were not engaged in the apprenticeshipprogram, are "journeymen."3The evidence did not show that Respondent has eversought to negotiate wages for anyone other than jour-neyman and apprentice carpenters. Mr. Lee Priester tes-tified that he did discuss his manning problem with JoeBass on one occasion. According to Mr. Priester, Basscalled him after Respondent had sent Bass a copy of anad it ran for construction workers. Mr. Priester refusedMr. Bass' offer to supply carpenters. However, he saidnothing to Mr. Bass to the effect that journeymen weretoo qualified for the positions available. Rather, accord-ing to Mr. Priester's testimony, he did not employ thosemen suggested by Bass because he was not acquaintedwith those particular carpenters and he had "to selectcarpenters on the basis for some form of knowledge as totheir honesty and, as to whether or not they could workin houses that were occupied by those Navy personnel."Therefore, I find, on the basis of the entire record, thatRespondent hired and employed carpenters at wages dif-ferent from those provided in the collective-bargainingagreement. Respondent's action disregarded its obligationto notify and bargain with its employees' representative,the Union, prior to instituting changes in wages, a man-datory subject of bargaining.D. Scope of the DecisionThe General Counsel alleged and the evidence proved,that Respondent paid its carpenters in disregard to thecontract scale, during the period on and after November29, 1977, during the existence of the 1977-79, contract,on its jobs at the Naval Air Station, Meridian, Mississip-pi; at the Davidson Rest Home job in Laurel, Mississippi;at a job on a church in Needham, Alabama; at a job onthe Northview Assembly of God Church, off Highway39, north of Meridian; the Lauderdale County Court-house job, Meridian; at the New Hope Baptist Churchjob, off Highway 39 south of Meridian; the job at theMatty Hersee Hospital, Meridian; and the job at Mer-chant and Farmers Bank, Meridian.In regard to the jobs Respondent performed at theNaval Air Stations during the material times, the recordherein contains Respondents files which demonstrateI However, additional considerations apply regarding backpay. See"Remedy," infra. The term journeyman, as it appears in the contract,refers to carpenters other than apprentices, foremen, floor layers, piledrivers, or millwrights. The contract does not reflect, nor did evidenceshow, that consideration was given during negotiations, to limit the term"journeyman" to employees possessing specific skills. In the absence ofsuch evidence, it would be improper for me to conclude that the partiesintended to exclude certain categories of carpenter employees from thescope of the collective-bargaining agreement241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich employees were classified as carpenters. Those re-cords reflect that the carpenters were not paid in accordwith the contract scale. By failing to pay those employ-ees classified as carpenters on its records, in accord withits collective-bargaining agreement, Respondent engagedin unilateral action in violation of the Act.The evidence is not in dispute that Respondent per-formed carpentry work on the other jobs mentionedabove (other than the Naval Air Station jobs), and thatRespondent continued to pay subcontract wages onthose jobs. In determining which employees performedcarpentry work on those jobs, there appears to be littledispute on the record. In that regard I found the testimo-ny of witnesses Eugene Cole, Jr., Edgar J. Clearman,Eric J. Johnson, and Lee Priester to be generally credi-ble in regard to their recollection of which employeesperformed work on the above-mentioned jobs. However,in view of my findings above, I do not view as relevantto the determination of which employees were perform-ing work as a carpenter, Mr. Priester's testimony regard-ing the quality of work performed by certain employees.In that regard I do not view his categorization of certainemployees as apprentices to be dispositive. It appearedfrom his testimony that Mr. Priester based that categori-zation on his analysis of those employees' skills. The un-rebutted testimony of Joe Bass proved, and I find, thatthe contractual meaning of the term apprentice is limitedto those employees that were engaged in the 4-year ap-prentice program.Although Mr. Lee Priester's testimony was generallycredible, I find, in line with my reasoning mentionedabove, that he generally testified from a standpoint ofeach employee's skills rather than as to which employeeperformed carpentry work. Therefore, other than his tes-timony regarding Floyd Keeton, which I shall mentionbelow, I do not view Mr. Priester's testimony to conflictwith, or even concern itself with, the issue of which em-ployees performed carpentry work. In regard to employ-ee Floyd Keeton, Lee Priester testified that Keeton washired as a plumber. However, I note that Respondent'srecords regarding Naval Air Station job number N6247-77-C-5027, reflects that Keeton was employed as a car-penter at the rate of $6 per hour. Under the cirumstancesI credit the records and I find that Keeton was employedas a carpenter while employed by Respondent during thematerial times.Additionally, in view of the testimony of Superintend-ent Frank Lee, I do not view as material to the issue ofwhich employees were performing carpentry work, evi-dence that those employees may have, on occasion, per-formed work which is not customarily considered to becarpentry work. Mr. Lee testified that while working asa journeyman carpenter he had on occasion hung shee-trock, performed framework, did some roofing, hungpaneling, did trimming, poured concrete forms, and toredown walls and structures.In addition to Respondent's records in evidence,which reflects the names of employees employed as car-penter on the Naval Air Station jobs, record evidencedemonstrates that the following employees worked ascarpenters on the jobs indicated:Rickie McKayM. R. AllenEugene Cole, Jr.Eric JohnsonScott HillRickie McKayJessie JonesEugene Cole, Jr.Eric JohnsonJessie JonesEugene Cole, Jr.Ernest OverbyFrancis BladaScott HittJessie JonesScott HittLeamon HolidayEric JohnsonLeamon HolidayEugene Cole, Jr.Rickie McKayLeamon HolidayAlgie MooreEric JohnsonJessie JonesRickie McKayDavidson Rest HomeEugene Cole, Jr.Eric JohnsonMike HendersonGeorge HarwellCONCLUSIONS OF LAWI. Respondent L. B. Priester & Son, Inc., and Merid-ian Contractors Association are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Carpenters Local 2313, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. The following constitutes a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act:Employees who are employed by members of theMeridian Contractors Association, Inc., within andunder the jurisdiction of the Union in the followingcounties: Lauderdale, Kemper, Neshoba, Clarke,and Newton Counties in Mississippi, Choctaw andSumter Counties, Alabama, West of Highway 17 in-cluding the cities bordering Highway 17 inside theircity limit lines and the following counties or partsthereof, which is not a part of the agreement: Jones,Jasper, Smith, Simpson, Covington and WayneCounties in Mississippi, Washington County in Ala-bama.4. At all times material herein, the Union has been theduly designated representative of the employees in theaforesaid unit.5. By withdrawing from Meridian Contractors Associ-ation after the Association had negotiated a collective-bargaining agreement with the Union, and, thereafter, re-fusing to sign that collective-bargaining agreement andLauderdale County CourthouseMerchant and Farmers BankNorthview Baptist ChurchMatty Hersee Hospital242 L. B. PRIESTER & SONS INC.be bound by it, Respondent has violated Section 8(a)(1)and (5) and 8(d) of the Act.6. By unilaterally changing the terms and conditions ofits collective-bargaining contract with the Union by fail-ing to pay its carpenter employees in accordance withthe pay scale set forth in the collective-bargaining agree-ment, Respondent has violated Section 8(a)(1) and (5) ofthe Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) and8(d) of the Act, I shall recommend that it be ordered tocease and desist therefrom, and to take certain affirma-tive action designed to effectuate the policies of the Act.My recommended Order shall require that Respondentmake whole those apprentice and journeyman carpenteremployees which it employed at wage rates below therates prescribed in its collective agreement with theUnion, at any time during the period November 29,1977, through July 31, 1979, on its jobs at the Naval AirStation, Meridian; the Davidson Rest Home, Laurel; thechurch in Needham, Alabama; Northview Assembly ofGod Church; Lauderdale County Courthouse; NewHope Baptist Church; the Matty Hersee Hospital; andthe Merchant and Farmers Bank; for any loss of earn-ings4they may have suffered by reason of the Respond-ent's unilateral action together with interest in themanner prescribed in F W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).5Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER6The Respondent, L. B. Priester & Son, Inc., Meridan,Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withCarpenters Local 2313, United Brotherhood of Carpen-4 Even though Respondent violated the Act by unilaterally changingits pay scale, backpay entitlement should be limited to those employeeswho were previously certified as journeyman or who the Union certifieson a nondiscriminatory basis in accordance with established policy, ashaving qualified as journeyman during the material times, and are entitledto future referrals as journeyman, without regard to union affiliation. Tohold otherwise may result in unjust enrichment to employees so unskilledthat they would not have been referred to jobs under the collective-bar-pining agreement. Additionally, I shall not recommend backpay at jour-neyman rates for employees Rickie McKay and Scott Hitt. Those em-ployees were identified as second-year apprentice and first-year appren-tice by the General Counsel's witness.s See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.ters and Joiners of America, AFL-CIO, as the exclusiverepresentative of its employees in the following appropri-ate bargaining unit, with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment:Employees who are employed by members of theMeridian Contractors Association, Inc., within andunder the jurisdiction of the Union in the followingcounties: Lauderdale, Kemper, Neshoba, Clarke,and Newton Counties in Mississippi, Choctaw andSumter Counties, Alabama, West of Highway 17 in-cluding the cities bordering Highway 17 inside theircity limit lines and the following counties or partsthereof, which is not a part of the agreement: Jones,Jasper, Smith, Simpson, Covington and WayneCounties in Mississippi, Washington County in Ala-bama.(b) Untimely withdrawing from an employer bargain-ing association and refusing to sign a collective-bargain-ing agreement after agreement has been reached; andunilaterally changing the wage rates of employees con-vered by its collective-bargaining agreement to ratesother than the rates provided by that agreement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct:(a) Make whole those employees employed by it in thebargaining unit, as apprentice and journeyman carpentersduring the term of its collective-bargaining agreement of1977-79, at any time on or after November 29, 1977, inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make avaliable to theBoard or its agents, for examination and copying, allpayroll records, social security payment records time-cards, personnel records and reports and all other re-cords necessary or useful to determination of the amountof backpay due under the terms of this Order.(c) Post at its office in Meridian, Mississippi, copies ofthe attached notice marked "Appendix."7Copies of thenotice, on forms to be provided by the Regional Direc-tor for Region 15, after being duly signed by an author-ized representative of Respondent, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.244